                 Case 2:20-cv-00339-RSM Document 13 Filed 06/25/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     THOMAS CLARK JR.,
 8
                                  Plaintiff,              Case No. C20-339 RSM
 9
            v.                                            ORDER GRANTING EXTENSION
10                                                        OF TIME TO FILE ANSWER AND
     COMMISSIONER OF SOCIAL SECURITY,                     DENYING REQUEST FOR
11                                                        INDEFINITE EXTENSION
                                  Defendant.
12

13          This matter is before the Court on Defendant’s motion for extension of time to file the

14 answer. Dkt. 11. In addition to a 28-day extension of time, Defendant seeks permission to

15 dispense with further motions for extensions of time and instead file status reports every 28 days

16 “until the certified administrative record becomes available.” Dkt. 11-1. Based on the

17 extraordinary circumstances caused by the COVID-19 pandemic, the Court GRANTS an

18 extension of time to file the answer. However, the Court DENIES Defendant’s request for an

19 extension with no definite end.

20          Accordingly, it is hereby ORDERED that Defendant shall have until July 21, 2020, to file

21 an answer. If Defendant is unable to file the answer by that date, he shall file another motion for

22 extension.

23




     ORDER GRANTING EXTENSION OF TIME TO FILE ANSWER AND
     DENYING REQUEST FOR INDEFINITE EXTENSION - 1
            Case 2:20-cv-00339-RSM Document 13 Filed 06/25/20 Page 2 of 2




 1
          DATED this 25th day of June, 2020.
 2

 3

 4

 5
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER GRANTING EXTENSION OF TIME TO FILE ANSWER AND
     DENYING REQUEST FOR INDEFINITE EXTENSION - 2
